ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: “a background pickle” is a typo and should “a background pixel”. 
Claim 12 is objected to because of the following informalities: “The display device of claim 9,.” is a typo and should be “The display device of claim 9,”. 
Claim 17 is objected to because of the following informalities: “display panel,” is a typo and should be “display panel.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (USPN 2021/0020140 A1) in view of Park et al. (USPN 2021/0012717 A1).

As to claim 1, Li teaches an information handling system, comprising: 
a host, wherein the host includes: a central processing unit (CPU) to generate display information for one or more windows associated with one or more application programs (see at least fig. 1, [0017]-[0018], and [0027] “[0027] During operation, content generators in device 10 (e.g., operating system functions and/or applications running on control circuitry 12) may generate content for display on the pixel array of display 14…”, [0040], [0049], [0060]); and 
a graphics module to generate first pixel data corresponding to the display information (see at least fig. 1, [0017] “graphics processing units”, [0025] “Display 14 may have an array 28 of pixels 36 for displaying images for a user (e.g., video, graphics, text, etc.).”, [0046]); and 
a display device, wherein the display device includes: 
a display panel comprising a pixel array (see at least fig. 1 and [0025] “Display 14 may have an array 28 of pixels 36 for displaying images for a user (e.g., video, graphics, text, etc.).”, [0027] “pixel array”, [0047] “pixel array”), wherein 
the pixel array comprises an array of pixels (see at least fig. 1 and [0025] “Display 14 may have an array 28 of pixels 36 for displaying images for a user (e.g., video, graphics, text, etc.).”, [0027] “pixel array”, [0047] “pixel array”); and 
a display controller to: 
generate second pixel data corresponding to the first pixel data, wherein a format of the second pixel data is compatible with the display device (see at least fig. 1 and [0027] “The tone mapping parameters may be expressed in any suitable format”); and 
drive the display panel in accordance with the second pixel data to display the one or more windows (see at least [0027] “A luminance value mapping engine such as tone mapping engine 24 may be used to provide content generators with tone mapping parameters (sometimes referred to as luminance value mapping parameters) indicating how the content generators should map content luminance values to display luminance values and/or may be used to directly perform content-luminance-to-display-luminance mapping operations on content luminance values from the content generators. For example, tone mapping engine 24 may supply content generators with tone mapping parameters such as a black level, white level, and/or a peak brightness setting to use in producing display luminance values for use in displaying images with pixels 36. Tone mapping engine 24 may be implemented using code running on control circuitry 12 of FIG. 1, control circuitry for device 10 such as display driver circuitry 26, and/or other control circuitry and/or may use hardwired features of the control circuitry in device 10. The tone mapping parameters may be expressed in any suitable format (e.g., cd/m.sup.2, nits, or other suitable unit).”; [0028] “the content being displayed on display 14 may exhibit changes such as changes in average pixel luminance, burn-in risk, image quality, and other conditions related to the presentation of content on display 10 may change over time. Device 10 may use tone mapping engine 24 to ensure that content is rendered appropriately for displaying on display 14 in view of these potentially changing conditions and other criteria such as the characteristics of display 14.”; [0040] “With one illustrative configuration, tone mapping engine 24 can select a desired tone mapping curve based on operating conditions such as display brightness settings (e.g., user-defined brightness settings and brightness levels set by device 10 to accommodate a normal power operating mode and a low-power operating mode), ambient conditions (ambient light level and ambient light color), image content information (e.g., information on average pixel luminance, information on median pixel luminance, information on amounts of color content, information on amounts of black and white content, information on which application is displaying content on display 14, burn-in risk information, and/or other information on operating conditions having a potential impact on display lifetime, quality information, dynamic range information etc.), display characteristics (e.g., display limitations such as maximum achievable pixel luminance), power constraints (e.g., battery life, whether device 10 is operating on AC power or DC power such as power from the battery in source 18 of device 10), thermal limitations, etc.”); 
wherein the display controller is configured to perform background modification operations, wherein the background modification operations include: 
responsive to determining that pixel data corresponding to the document window satisfies a background modification condition, changing pixel data for one or more background pixels in the document window, wherein a background pixel comprises a pixel associated with a first color (see at least [0027]-[0028], [0040], [0047] “Display characteristics 64 may also be used by tone mapping engine 24. Display characteristics 64 may include information on physical display limitations for display 14. For example, display characteristics 64 may include information on the characteristics of pixel array 28 and display 14 (e.g., maximum achievable brightness, display resolution, contrast ratio, bit depth, etc.). These display characteristics may be stored in control circuitry 12 during manufacturing (e.g., when display 14 is built into device 10) and/or may be obtained from display 14 when display 14 is coupled to device 10 (e.g., when display 14 is a stand-alone display). A user may also supply control circuitry 12 with display characteristics information (e.g., by entering this information using a keyboard or other input-output device). In some configurations, display characteristics may be set by default and/or retrieved from a database of display characteristics maintained in device 10 (e.g., a database of stand-alone display models).”; [0048] “User input 66 may include a user-selected brightness level, a user-selected power mode, a user-selected color scheme (e.g., whether the user prefers dark text on a light background or light text on a dark background), a user-selecting dark viewing mode (e.g., whether the user has enabled a feature that inverts some or all image content so that images on display 14 are mostly dark), and/or other user input or stored user preferences that affect the operation of display 14 or device 10. User input may be touch screen user input, keyboard user input, button user input, and/or other user input.”; [0049] “During operation, content generators 68 may produce content 70 to be displayed on display 14. Content generators 68 may, for example, render game images in a video game, may retrieve stored movie data and provide corresponding video frames to be displayed on display 14, may produce still image frames associated with an operating system function or application program, and/or may produce other content for displaying on display 14. The content from content generators 68 may include standard dynamic range content and/or high dynamic range content.”; [0060] “For example, the peak allowable brightness in bright ambient light after time t2 may be based on … information about the content on display 14 (e.g., which application is displaying content on display 14, whether the content on display 14 is mostly color content, mostly black and white content, mostly dark content, mostly light content, etc.).”).
Li does not directly teach identifying a document window, wherein the document window comprises a subset of the pixel array associated with an application program displaying document output.
Park teaches an information handling system, comprising: 
a display controller (see at least figs. 1-3, 11, [0030]) to: 
generate second pixel data corresponding to the first pixel data, wherein a format of the second pixel data is compatible with the display device (see fig. 11 and [0034], [0045]); and 
drive the display panel in accordance with the second pixel data to display one or more windows (see at least fig. 11); 
wherein the display controller is configured to perform background modification operations, wherein the background modification operations include: 
identifying a document window, wherein the document window comprises a subset of the pixel array associated with an application program displaying document output (see at least fig. 11); and 
responsive to determining that pixel data corresponding to the document window satisfies a background modification condition, changing pixel data for one or more background pixels in the document window, wherein a background pixel comprises a pixel associated with a first color (see at least fig. 11 and [0035] “The partial area data controller 20 may control brightness of the partial area 310. The partial area data controller 20 may maintain the brightness of the partial area 310 or may change the brightness of the partial area 310 to a desired value by adjusting pixel data values of pixels corresponding to the partial area 310, that is, pixel data values included in the image data to be displayed on the partial area 310 (or the pixel data values in units of prescribed units). Hereinafter, the image data displayed on the partial area 310 will be referred to as partial image data.”; [0036] “In an example embodiment, when brightness setup of the display panel 300 is changed or brightness control of another area on the display panel 300 affects the brightness of the partial area 310, considering an expected brightness change amount, by adjusting data values of the image data to be displayed on the partial area 310, the partial area data controller 20 may maintain the brightness of the partial area 310 or may change the brightness of the partial area 310 into the desired value.”; and [0128] “If the brightness of the first partial area 310 increases in the second operation mode, power consumption may increase, a user may feel uneasy due to rapid increase in brightness, and flicker may occur, and the display panel 300 may deteriorate (for example, a burn-in phenomenon may occur). However, using the method of operating the display driving circuit according to an example embodiment, although an operation mode changes, the brightness of the first partial area 310 may be uniformly maintained. Therefore, it may be possible to minimize power consumption, prevent flicker from occurring, and to prevent the display panel 300 from deteriorating.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a subset of the pixel array associated with an application program as taught by Park into Li in order to modify pixel values of at least one partial area of a display panel to minimize power consumption, prevent flicker from occurring, and to prevent the display panel 300 from deteriorating (see Park at least [0036]). Support for modifying Li is found in at least paragraph [0067] “The foregoing is merely illustrative and various modifications can be made by those skilled in the art without departing from the scope and spirit of the described embodiments. The foregoing embodiments may be implemented individually or in any combination.”. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 9, Li teaches a display device, wherein the display device includes: 
a display panel comprising a pixel array, wherein the pixel array comprises an array of pixels (see at least fig. 1 and [0025] “Display 14 may have an array 28 of pixels 36 for displaying images for a user (e.g., video, graphics, text, etc.).”, [0027] “pixel array”, [0047] “pixel array”); and 
a display controller to: 
generate second pixel data corresponding to first pixel data received from a host, wherein a format of the second pixel data is compatible with the display device (see at least fig. 1 and [0027] “The tone mapping parameters may be expressed in any suitable format”); and 
drive the display panel in accordance with the second pixel data to display information generated by the host for one or more windows associated with one or more application programs (see at least [0027] “A luminance value mapping engine such as tone mapping engine 24 may be used to provide content generators with tone mapping parameters (sometimes referred to as luminance value mapping parameters) indicating how the content generators should map content luminance values to display luminance values and/or may be used to directly perform content-luminance-to-display-luminance mapping operations on content luminance values from the content generators. For example, tone mapping engine 24 may supply content generators with tone mapping parameters such as a black level, white level, and/or a peak brightness setting to use in producing display luminance values for use in displaying images with pixels 36. Tone mapping engine 24 may be implemented using code running on control circuitry 12 of FIG. 1, control circuitry for device 10 such as display driver circuitry 26, and/or other control circuitry and/or may use hardwired features of the control circuitry in device 10. The tone mapping parameters may be expressed in any suitable format (e.g., cd/m.sup.2, nits, or other suitable unit).”; [0028] “the content being displayed on display 14 may exhibit changes such as changes in average pixel luminance, burn-in risk, image quality, and other conditions related to the presentation of content on display 10 may change over time. Device 10 may use tone mapping engine 24 to ensure that content is rendered appropriately for displaying on display 14 in view of these potentially changing conditions and other criteria such as the characteristics of display 14.”; [0040] “With one illustrative configuration, tone mapping engine 24 can select a desired tone mapping curve based on operating conditions such as display brightness settings (e.g., user-defined brightness settings and brightness levels set by device 10 to accommodate a normal power operating mode and a low-power operating mode), ambient conditions (ambient light level and ambient light color), image content information (e.g., information on average pixel luminance, information on median pixel luminance, information on amounts of color content, information on amounts of black and white content, information on which application is displaying content on display 14, burn-in risk information, and/or other information on operating conditions having a potential impact on display lifetime, quality information, dynamic range information etc.), display characteristics (e.g., display limitations such as maximum achievable pixel luminance), power constraints (e.g., battery life, whether device 10 is operating on AC power or DC power such as power from the battery in source 18 of device 10), thermal limitations, etc.”); 
wherein the display controller is configured to perform background modification operations, wherein the background modification operations include: 
responsive to determining that pixel data associated with the document window satisfies a background modification condition, changing pixel data for one or more background pixels in the document window, wherein a background pixel comprises a pixel associated with a first color (see at least [0027]-[0028], [0040], [0047] “Display characteristics 64 may also be used by tone mapping engine 24. Display characteristics 64 may include information on physical display limitations for display 14. For example, display characteristics 64 may include information on the characteristics of pixel array 28 and display 14 (e.g., maximum achievable brightness, display resolution, contrast ratio, bit depth, etc.). These display characteristics may be stored in control circuitry 12 during manufacturing (e.g., when display 14 is built into device 10) and/or may be obtained from display 14 when display 14 is coupled to device 10 (e.g., when display 14 is a stand-alone display). A user may also supply control circuitry 12 with display characteristics information (e.g., by entering this information using a keyboard or other input-output device). In some configurations, display characteristics may be set by default and/or retrieved from a database of display characteristics maintained in device 10 (e.g., a database of stand-alone display models).”; [0048] “User input 66 may include a user-selected brightness level, a user-selected power mode, a user-selected color scheme (e.g., whether the user prefers dark text on a light background or light text on a dark background), a user-selecting dark viewing mode (e.g., whether the user has enabled a feature that inverts some or all image content so that images on display 14 are mostly dark), and/or other user input or stored user preferences that affect the operation of display 14 or device 10. User input may be touch screen user input, keyboard user input, button user input, and/or other user input.”; [0049] “During operation, content generators 68 may produce content 70 to be displayed on display 14. Content generators 68 may, for example, render game images in a video game, may retrieve stored movie data and provide corresponding video frames to be displayed on display 14, may produce still image frames associated with an operating system function or application program, and/or may produce other content for displaying on display 14. The content from content generators 68 may include standard dynamic range content and/or high dynamic range content.”; [0060] “For example, the peak allowable brightness in bright ambient light after time t2 may be based on … information about the content on display 14 (e.g., which application is displaying content on display 14, whether the content on display 14 is mostly color content, mostly black and white content, mostly dark content, mostly light content, etc.).”).
Li does not directly teach identifying a document window, wherein the document window comprises a subset of the pixel array associated with an application program displaying document output.
Park teaches a display device, wherein the display device includes: a display controller (see at least figs. 1-3, 11, [0030]) to:
generate second pixel data corresponding to first pixel data received from a host, wherein a format of the second pixel data is compatible with the display device (see fig. 11 and [0034], [0045]); and 
drive the display panel in accordance with the second pixel data to display information generated by the host for one or more windows associated with one or more application programs (see at least fig. 11); 
wherein the display controller is configured to perform background modification operations, wherein the background modification operations include: 
identifying a document window, wherein the document window comprises a subset of the pixel array associated with an application program displaying document output (see at least fig. 11); and 
responsive to determining that pixel data associated with the document window satisfies a background modification condition, changing pixel data for one or more background pixels in the document window, wherein a background pixel comprises a pixel associated with a first color (see at least fig. 11 and [0035] “The partial area data controller 20 may control brightness of the partial area 310. The partial area data controller 20 may maintain the brightness of the partial area 310 or may change the brightness of the partial area 310 to a desired value by adjusting pixel data values of pixels corresponding to the partial area 310, that is, pixel data values included in the image data to be displayed on the partial area 310 (or the pixel data values in units of prescribed units). Hereinafter, the image data displayed on the partial area 310 will be referred to as partial image data.”; [0036] “In an example embodiment, when brightness setup of the display panel 300 is changed or brightness control of another area on the display panel 300 affects the brightness of the partial area 310, considering an expected brightness change amount, by adjusting data values of the image data to be displayed on the partial area 310, the partial area data controller 20 may maintain the brightness of the partial area 310 or may change the brightness of the partial area 310 into the desired value.”; and [0128] “If the brightness of the first partial area 310 increases in the second operation mode, power consumption may increase, a user may feel uneasy due to rapid increase in brightness, and flicker may occur, and the display panel 300 may deteriorate (for example, a burn-in phenomenon may occur). However, using the method of operating the display driving circuit according to an example embodiment, although an operation mode changes, the brightness of the first partial area 310 may be uniformly maintained. Therefore, it may be possible to minimize power consumption, prevent flicker from occurring, and to prevent the display panel 300 from deteriorating.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a subset of the pixel array associated with an application program as taught by Park into Li in order to modify pixel values of at least one partial area of a display panel to minimize power consumption, prevent flicker from occurring, and to prevent the display panel 300 from deteriorating (see Park at least [0036]). Support for modifying Li is found in at least paragraph [0067] “The foregoing is merely illustrative and various modifications can be made by those skilled in the art without departing from the scope and spirit of the described embodiments. The foregoing embodiments may be implemented individually or in any combination.”. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 20, Li teaches a method of displaying information with a display device (see at least fig. 1 and [0025] “Display 14 may have an array 28 of pixels 36 for displaying images for a user (e.g., video, graphics, text, etc.).”, wherein the method includes: 
generating second pixel data corresponding to first pixel data received from a host, wherein a format of the second pixel data is compatible with the display device (see at least fig. 1 and [0027] “The tone mapping parameters may be expressed in any suitable format”); and 
drive the display panel in accordance with the second pixel data to display information generated by the host for one or more windows associated with one or more application programs (see at least [0027] “A luminance value mapping engine such as tone mapping engine 24 may be used to provide content generators with tone mapping parameters (sometimes referred to as luminance value mapping parameters) indicating how the content generators should map content luminance values to display luminance values and/or may be used to directly perform content-luminance-to-display-luminance mapping operations on content luminance values from the content generators. For example, tone mapping engine 24 may supply content generators with tone mapping parameters such as a black level, white level, and/or a peak brightness setting to use in producing display luminance values for use in displaying images with pixels 36. Tone mapping engine 24 may be implemented using code running on control circuitry 12 of FIG. 1, control circuitry for device 10 such as display driver circuitry 26, and/or other control circuitry and/or may use hardwired features of the control circuitry in device 10. The tone mapping parameters may be expressed in any suitable format (e.g., cd/m.sup.2, nits, or other suitable unit).”; [0028] “the content being displayed on display 14 may exhibit changes such as changes in average pixel luminance, burn-in risk, image quality, and other conditions related to the presentation of content on display 10 may change over time. Device 10 may use tone mapping engine 24 to ensure that content is rendered appropriately for displaying on display 14 in view of these potentially changing conditions and other criteria such as the characteristics of display 14.”; [0040] “With one illustrative configuration, tone mapping engine 24 can select a desired tone mapping curve based on operating conditions such as display brightness settings (e.g., user-defined brightness settings and brightness levels set by device 10 to accommodate a normal power operating mode and a low-power operating mode), ambient conditions (ambient light level and ambient light color), image content information (e.g., information on average pixel luminance, information on median pixel luminance, information on amounts of color content, information on amounts of black and white content, information on which application is displaying content on display 14, burn-in risk information, and/or other information on operating conditions having a potential impact on display lifetime, quality information, dynamic range information etc.), display characteristics (e.g., display limitations such as maximum achievable pixel luminance), power constraints (e.g., battery life, whether device 10 is operating on AC power or DC power such as power from the battery in source 18 of device 10), thermal limitations, etc.”); and 
performing background modification operations, wherein the background modification operations include: 
responsive to determining that pixel data associated with the document window satisfies a background modification condition, changing pixel data for one or more background pixels in the document window, wherein a background pixel comprises a pixel associated with a first color (see at least [0027]-[0028], [0040], [0047] “Display characteristics 64 may also be used by tone mapping engine 24. Display characteristics 64 may include information on physical display limitations for display 14. For example, display characteristics 64 may include information on the characteristics of pixel array 28 and display 14 (e.g., maximum achievable brightness, display resolution, contrast ratio, bit depth, etc.). These display characteristics may be stored in control circuitry 12 during manufacturing (e.g., when display 14 is built into device 10) and/or may be obtained from display 14 when display 14 is coupled to device 10 (e.g., when display 14 is a stand-alone display). A user may also supply control circuitry 12 with display characteristics information (e.g., by entering this information using a keyboard or other input-output device). In some configurations, display characteristics may be set by default and/or retrieved from a database of display characteristics maintained in device 10 (e.g., a database of stand-alone display models).”; [0048] “User input 66 may include a user-selected brightness level, a user-selected power mode, a user-selected color scheme (e.g., whether the user prefers dark text on a light background or light text on a dark background), a user-selecting dark viewing mode (e.g., whether the user has enabled a feature that inverts some or all image content so that images on display 14 are mostly dark), and/or other user input or stored user preferences that affect the operation of display 14 or device 10. User input may be touch screen user input, keyboard user input, button user input, and/or other user input.”; [0049] “During operation, content generators 68 may produce content 70 to be displayed on display 14. Content generators 68 may, for example, render game images in a video game, may retrieve stored movie data and provide corresponding video frames to be displayed on display 14, may produce still image frames associated with an operating system function or application program, and/or may produce other content for displaying on display 14. The content from content generators 68 may include standard dynamic range content and/or high dynamic range content.”; [0060] “For example, the peak allowable brightness in bright ambient light after time t2 may be based on … information about the content on display 14 (e.g., which application is displaying content on display 14, whether the content on display 14 is mostly color content, mostly black and white content, mostly dark content, mostly light content, etc.).”).
Li does not directly teach identifying a document window, wherein the document window comprises a subset of the pixel array associated with an application program displaying document output.
Park teaches generating second pixel data corresponding to first pixel data received from a host, wherein a format of the second pixel data is compatible with the display device (see figs. 1-3, 11 and [0034], [0045]); and 
and drive the display panel in accordance with the second pixel data to display information generated by the host for one or more windows associated with one or more application programs (see at least fig. 11); 
and performing background modification operations, wherein the background modification operations include: identifying a document window, wherein the document window comprises a subset of the pixel array associated with an application program displaying document output; (see at least fig. 11); and 
and responsive to determining that pixel data associated with the document window satisfies a background modification condition, changing pixel data for one or more background pixels in the document window, wherein a background pixel comprises a pixel associated with a first color (see at least fig. 11 and [0035] “The partial area data controller 20 may control brightness of the partial area 310. The partial area data controller 20 may maintain the brightness of the partial area 310 or may change the brightness of the partial area 310 to a desired value by adjusting pixel data values of pixels corresponding to the partial area 310, that is, pixel data values included in the image data to be displayed on the partial area 310 (or the pixel data values in units of prescribed units). Hereinafter, the image data displayed on the partial area 310 will be referred to as partial image data.”; [0036] “In an example embodiment, when brightness setup of the display panel 300 is changed or brightness control of another area on the display panel 300 affects the brightness of the partial area 310, considering an expected brightness change amount, by adjusting data values of the image data to be displayed on the partial area 310, the partial area data controller 20 may maintain the brightness of the partial area 310 or may change the brightness of the partial area 310 into the desired value.”; and [0128] “If the brightness of the first partial area 310 increases in the second operation mode, power consumption may increase, a user may feel uneasy due to rapid increase in brightness, and flicker may occur, and the display panel 300 may deteriorate (for example, a burn-in phenomenon may occur). However, using the method of operating the display driving circuit according to an example embodiment, although an operation mode changes, the brightness of the first partial area 310 may be uniformly maintained. Therefore, it may be possible to minimize power consumption, prevent flicker from occurring, and to prevent the display panel 300 from deteriorating.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a subset of the pixel array associated with an application program as taught by Park into Li in order to modify pixel values of at least one partial area of a display panel to minimize power consumption, prevent flicker from occurring, and to prevent the display panel 300 from deteriorating (see Park at least [0036]). Support for modifying Li is found in at least paragraph [0067] “The foregoing is merely illustrative and various modifications can be made by those skilled in the art without departing from the scope and spirit of the described embodiments. The foregoing embodiments may be implemented individually or in any combination.”. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 2, the combination of Li and Park teach the information handling system of claim 1 (see above rejection), wherein the display device is an organic light emitting diode (OLED) display device (see Li at least [0026] and Park at least [0031]).

As to claim 3, the combination of Li and Park teach the information handling system of claim 1 (see above rejection), wherein identifying a document window includes communicating with a display management application maintaining window information indicative of pixel coordinates associated with each of the one or more windows (see Li “tone mapping” and Park figs. 1-3, 11).

As to claim 4, the combination of Li and Park teach the information handling system of claim 1 (see above rejection), wherein identifying a document window includes identifying pixel coordinates of a document application and mapping the pixel coordinates to one or more pixel array subzones defined by the display controller (see Li “tone mapping” and Park figs. 1-3, 11).

As to claim 5, the combination of Li and Park teach the information handling system of claim 1 (see above rejection), wherein changing pixel data comprises reducing a luminous intensity of a background pixel (see Li at least [0025] “By varying the relative intensity of light emitted by each subpixel in a pixel, pixel output color can be adjusted. The color cast (white point) of each pixel can be adjusted by modifying the gain associated with each subpixel.”).

As to claim 6, the combination of Li and Park teach the information handling system of claim 1 (see above rejection), wherein the background modification condition comprises a percentage of pixels having the first color exceeds a threshold percentage (see Li at least figs. 4-7).

As to claim 7, the combination of Li and Park teach the information handling system of claim 1 (see above rejection), further comprising determining a background color, wherein determining the background color includes determining a minimum luminous intensity required to achieve a threshold minimum contrast ratio (see Li at least figs. 4-7, [0025]-[0026], [0047]).

As to claim 8, the combination of Li and Park teach the information handling system of claim 7 (see above rejection), wherein determining the minimum luminous intensity comprises accessing information indicative of at least two points of a gamma curve characteristic of the display panel (see Li at least figs. 4-7, [0025]-[0026] and Park at least figs. 2, 5, 6A).

As to claim 10, the combination of Li and Park teach the display device of claim 9 (see above rejection), wherein the display device is an organic light emitting diode (OLED) display device (see Li at least [0026] and Park at least [0031]).

As to claim 11, the combination of Li and Park teach the display device of claim 9 (see above rejection), wherein identifying a document window includes identifying includes communicating with a display management application maintaining window information indicative of pixel coordinates associated with each of the one or more windows. (see Li “tone mapping” and Park figs. 1-3, 11).

As to claim 12, the combination of Li and Park teach the display device of claim 9 (see above rejection), wherein identifying a document window includes identifying pixel coordinates of a document application and mapping the pixel coordinates to one or more pixel array subzones defined by the display controller. (see Li “tone mapping” and Park figs. 1-3, 11).

As to claim 13, the combination of Li and Park teach the display device of claim 9 (see above rejection), wherein changing pixel data comprises reducing a luminous intensity (see Li at least [0025] “By varying the relative intensity of light emitted by each subpixel in a pixel, pixel output color can be adjusted. The color cast (white point) of each pixel can be adjusted by modifying the gain associated with each subpixel.”).

As to claim 14, the combination of Li and Park teach the display device of claim 9 (see above rejection), wherein the background modification condition comprises a percentage of pixels having the first color exceeds a threshold percentage (see Li at least figs. 4-7)

As to claim 15, the combination of Li and Park teach the display device of claim 9 (see above rejection), wherein document output comprises alphanumeric text on a solid white background (see Li at least [0025], [0027], [0032]).

As to claim 16, the combination of Li and Park teach the display device of claim 9 (see above rejection), further comprising determining a background color, wherein determining the background color includes determining a minimum luminous intensity required to achieve a threshold minimum contrast ratio (see Li at least figs. 4-7, [0025]-[0026]).

As to claim 17, the combination of Li and Park teach the display device of claim 9 (see above rejection), wherein determining the minimum luminous intensity comprises accessing information indicative of at least two points of a gamma curve characteristic of the display panel (see Li at least figs. 4-7, [0025]-[0026] and Park at least figs. 2, 5, 6A).

As to claim 18, the combination of Li and Park teach the display device of claim 9 (see above rejection), wherein identifying a document includes mapping one or more subzones of the pixel array (see Park at least fig. 11).

As to claim 19, the combination of Li and Park teach the display device of claim 9 (see above rejection), further comprising: determining a background color, wherein determining a background color includes determining a luminous intensity corresponding to a minimum luminous intensity satisfying a contrast ratio threshold (see Li at least figs. 4-7, [0025]-[0026], [0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bang (USPN 2016/0351115 A1) teaches reducing a ghost image effect caused by fixed images (see at least Abstract “Embodiments relate to reducing a ghost image effect caused by fixed images. In a region of the image with an opaque fixed image, a use rate (or intensity) of a color component with a lower luminous efficacy is decreased while a use rate (or intensity) of a color component with a higher luminous efficacy is increased to maintain the luminance. By reducing an excessive use of sub-pixels corresponding to a color component of the lower luminous efficacy, the deterioration of these sub-pixels can be reduced despite presenting a fixed image on the same region of the display.” and [0003] “The present invention relates to a display device, and more particularly to an image processing method and an image processing circuit that are capable of reducing deterioration and color distortion of a fixed image region and extending a lifespan of the image processing circuit, and an organic light emitting diode display device using the same.”); and 
Hashimoto (USPN 2006/0271878 A1) teaches window identifiers which correspond to at least two windows of a plurality of windows, which are designated as to-be-controlled windows by an operation of the input device, and a window control unit which executes a process of switching an active window between the windows corresponding to the window identifiers stored in the memory device (see at least Abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        8/27/202
			/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623